Case 18-18254        Doc 22     Filed 10/15/18     Entered 10/15/18 09:47:03          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 18254
         Jamie Baugh

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/27/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/13/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-18254              Doc 22             Filed 10/15/18    Entered 10/15/18 09:47:03              Desc         Page 2
                                                               of 3



 Receipts:

           Total paid by or on behalf of the debtor                              $0.00
           Less amount refunded to debtor                                        $0.00

 NET RECEIPTS:                                                                                                      $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                             $0.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                   $0.00
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                                  $0.00

 Attorney fees paid and disclosed by debtor:                             $350.00


 Scheduled Creditors:
 Creditor                                                   Claim         Claim        Claim         Principal       Int.
 Name                                            Class    Scheduled      Asserted     Allowed          Paid          Paid
 Aargon Agency Inc                            Unsecured      1,230.40            NA             NA           0.00        0.00
 Absolute Motors                              Unsecured      3,500.00            NA             NA           0.00        0.00
 Arrow Finance Company                        Unsecured         421.00           NA             NA           0.00        0.00
 Capital Asset Recovery LLC                   Unsecured      2,967.00            NA             NA           0.00        0.00
 City of Chicago - Parking and red Light Ti   Unsecured     10,000.00            NA             NA           0.00        0.00
 Comcast                                      Unsecured         800.00           NA             NA           0.00        0.00
 ComEd                                        Unsecured           1.00           NA             NA           0.00        0.00
 Dependon Collection Service, Inc             Unsecured         493.00           NA             NA           0.00        0.00
 Dept Of Ed/navient                           Unsecured      5,545.00            NA             NA           0.00        0.00
 Gmac                                         Unsecured           1.00           NA             NA           0.00        0.00
 Mea-Sullivan                                 Unsecured         269.00           NA             NA           0.00        0.00
 Miro Development                             Unsecured      3,575.00            NA             NA           0.00        0.00
 Palisades Collection                         Unsecured         690.00           NA             NA           0.00        0.00
 Payday Loan Corp of Illinois                 Unsecured      1,000.00            NA             NA           0.00        0.00
 Peoples Gas                                  Unsecured      2,900.00            NA             NA           0.00        0.00
 Portfolio Recovery Associates                Unsecured         426.00           NA             NA           0.00        0.00
 Resurgent Capital Services                   Unsecured         416.00           NA             NA           0.00        0.00
 RJM Acquisitions LLC                         Unsecured         450.00           NA             NA           0.00        0.00
 Sprint                                       Unsecured         350.00           NA             NA           0.00        0.00
 T-Mobile Bankruptcy Team                     Unsecured         967.00           NA             NA           0.00        0.00
 UNITED ACCEPTANCE INC                        Unsecured      1,971.00            NA             NA           0.00        0.00
 University Of Phoenix                        Unsecured           0.00           NA             NA           0.00        0.00
 Washington Mutual                            Unsecured         450.00           NA             NA           0.00        0.00
 WFNNB/Ann Taylor                             Unsecured         696.00           NA             NA           0.00        0.00
 Wow Internet & Cable                         Unsecured         149.00           NA             NA           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-18254        Doc 22      Filed 10/15/18     Entered 10/15/18 09:47:03             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                            $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
